EXHIBIT 10.1

PANACOS PHARMACEUTICALS, INC.

1998 Equity Incentive Plan

(as amended and restated as of June 12, 2007)

Section 1. Purpose

The purpose of the Panacos Pharmaceuticals, Inc. 1998 Equity Incentive Plan (the
“Plan”) is to attract and retain key employees and directors and consultants of
the Company and its Affiliates, to provide an incentive for them to achieve
long-range performance goals, and to enable them to participate in the long-term
growth of the Company by granting Awards with respect to the Company’s Common
Stock.

Section 2. Definitions

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total combined voting power or has a significant
financial interest as determined by the Committee.

“Award” means any Option, Stock Appreciation Right, Performance Share,
Restricted Stock, Stock Unit or Other Stock-Based Award awarded under the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor to such Code.

“Committee” means a committee comprised of not less than two members of the
Board appointed by the Board to administer the Plan or a specified portion
thereof. If the Committee is authorized to grant Awards to a Reporting Person or
a Covered Employee, each member shall be a “Non-Employee Director” or the
equivalent within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934 or any successor provision, as applicable to the Company at the time
(“Rule16b-3”), or an “outside director” or the equivalent within the meaning of
Section 162(m) of the Code, respectively. In the event no such Committee is
appointed, then “Committee” means the Board.

“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.

“Company” means Panacos Pharmaceuticals, Inc.

“Covered Employee” means a person whose income is subject to Section 162(m) of
the Code.

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

“Effective Date” means January 25, 1996.

“Fair Market Value” of a Share of Common Stock means:

 

  (1) If the Common Stock is listed on a national securities exchange or traded
in the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing or last price of the Common Stock on the composite
tape or other comparable reporting system for the trading day on the applicable
date and if such applicable date is not a trading day, the last market trading
day prior to such date;



--------------------------------------------------------------------------------

  (2) If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

 

  (3) If the Common Stock is neither listed on a national securities exchange
nor traded in the over-the-counter market, such value as the Board of Directors
of the Company, in good faith, shall determine.

“Incentive Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is intended to meet the
requirements of Section 422 of the Code or any successor provision.

“Nonstatutory Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is not intended to be an Incentive
Stock Option.

“Option” means an Incentive Stock Option or a Nonstatutory Stock Option.

“Other Stock-Based Award” means an Award, other than an Option, Stock
Appreciation Right, Performance Share, Restricted Stock or Stock Unit, having a
Common Stock element and awarded to a Participant under Section 11.

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

“Performance Cycle” or “Cycle” means the period of time selected by the
Committee during which performance is measured for the purpose of determining
the extent to which an award of Performance Shares has been earned.

“Performance Shares” mean shares of Common Stock, which may be earned by the
achievement of performance goals, awarded to a Participant under Section 8.

“Reporting Person” means a person subject to Section 16 of the Securities
Exchange Act of 1934 or any successor provision.

“Restricted Period” means the period of time during which an Award may be
forfeited to the Company pursuant to the terms and conditions of such Award.

“Restricted Stock” means shares of Common Stock subject to forfeiture awarded to
a Participant under Section 9.

“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the exercise price awarded to a Participant under
Section 7.

“Stock Unit” means an award of Common Stock or units that are valued in whole or
in part by reference to, or otherwise based on, the value of Common Stock,
awarded to a Participant under Section 10.

Section 3. Administration

The Plan shall be administered by the Committee, provided that the Board may in
any instance perform any of the functions delegated to the Committee hereunder.
The Committee shall select the Participants to receive Awards and shall
determine the terms and conditions of the Awards. The Committee shall have
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it shall from time to time
consider advisable, and to interpret the provisions of the Plan. The Committee’s
decisions shall be final and binding. To the extent permitted by applicable law,
the Committee may delegate to



--------------------------------------------------------------------------------

one or more executive officers of the Company the power to make Awards to
Participants who are not Reporting Persons and all determinations under the Plan
with respect thereto, provided that the Committee shall fix the maximum amount
of such Awards for all such Participants and a maximum for any one Participant.

Section 4. Eligibility

All employees and, in the case of Awards other than Incentive Stock Options,
Directors and consultants of the Company or any Affiliate, capable of
contributing significantly to the successful performance of the Company, other
than a person who has irrevocably elected not to be eligible, are eligible to be
Participants in the Plan. Incentive Stock Options may be awarded only to persons
eligible to receive such Options under the Code.

Section 5. Stock Available for Awards

 

(a) Subject to adjustment under subsection (b), Awards may be made under the
Plan for up to 4,750,000 shares of Common Stock. If any Award in respect of
shares of Common Stock expires or is terminated unexercised or is forfeited, the
shares subject to such Award, to the extent of such expiration, termination or
forfeiture, shall again be available for award under the Plan. Common Stock
issued through the assumption or substitution of outstanding grants from an
acquired company shall not reduce the shares available for Awards under the
Plan. Shares issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.

 

(b) In the event that the Committee determines that any stock dividend,
extraordinary cash dividend, creation of a class of equity securities,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Committee (subject, in the case of Incentive
Stock Options, to any limitation required under the Code) shall equitably adjust
any or all of (i) the number and kind of shares in respect of which Awards may
be made under the Plan, (ii) the number and kind of shares subject to
outstanding Awards, and (iii) the award, exercise or conversion price with
respect to any of the foregoing, and if considered appropriate, the Committee
may make provision for a cash payment with respect to an outstanding Award,
provided that the number of shares subject to any Award shall always be a whole
number.

Section 6. Stock Options

 

(a) Subject to the provisions of the Plan, the Committee may award Incentive
Stock Options and Nonstatutory Stock Options and determine the number of shares
to be covered by each Option, the option price therefor and the conditions and
limitations applicable to the exercise of the Option. The Committee may impose
such conditions with respect to the exercise of Options, including conditions
relating to applicable federal and state securities laws, as it considers
necessary or advisable. The terms and conditions of Incentive Stock Options
shall be subject to and comply with Section 422 of the Code or any successor
provision and any regulations thereunder, and no Incentive Stock Option may be
granted hereunder more than ten years after the Effective Date.

 

(b) The Committee shall establish the option price at the time each Option is
awarded, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of award with respect to Incentive Stock Options.
Nonstatutory Stock Options may be granted at such prices as the Committee may
determine.

 

(c)

Until the completion of an initial public offering of the Common Stock, each
optionholder shall execute a Stock Purchase and Right of Repurchase Agreement,
substantially in the form of Exhibit 1 hereto, prior to the purchase of any
Stock pursuant to the exercise of Options. Each Option shall be exercisable at
such times and subject to such additional terms and conditions as the Committee
may specify in the applicable



--------------------------------------------------------------------------------

 

Award or thereafter. The Committee may impose such conditions with respect to
the exercise of Options, including conditions relating to applicable federal or
state securities laws, as it considers necessary or advisable.

 

(d) No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefor is received by the Company. Such
payment may be made in whole or in part in cash or, to the extent permitted by
the Committee at or after the award of the Option, by delivery of a note or
shares of Common Stock owned by the optionee, including Restricted Stock, or by
retaining shares otherwise issuable pursuant to the Option, in each case valued
at their Fair Market Value on the date of delivery or retention, or such other
lawful consideration as the Committee may determine.

 

(e) The Committee may provide that, subject to such conditions as it considers
appropriate, upon the delivery or retention of shares to the Company in payment
of an Option, the Participant automatically be awarded an Option for up to the
number of shares so delivered.

Section 7. Stock Appreciation Rights

 

(a) Subject to the provisions of the Plan, the Committee may award SARs in
tandem with an Option (at or after the award of the Option), or alone and
unrelated to an Option. SARs in tandem with an Option shall terminate to the
extent that the related Option is exercised, and the related Option shall
terminate to the extent that the tandem SARs are exercised. The Committee shall
determine at the time of grant or thereafter whether SARs are settled in cash,
Common Stock or other securities of the Company, Awards or other property, and
may define the manner of determining the excess in value of the shares of Common
Stock.

 

(b) The Committee shall fix the exercise price of each SAR or specify the manner
in which the price shall be determined. SARs granted in tandem with Options
shall have an exercise price not less than the exercise price of the related
Option. SARs granted alone and unrelated to an Option may not have an exercise
price less than 100% of the Fair Market Value of the Common Stock on the date of
grant, provided that such a SAR granted to a new employee or consultant within
90 days of the date of employment may have a lower exercise price so long as it
is not less than 100% of the Fair Market Value on the date of employment.

 

(c) An SAR related to an Option, which SAR can only be exercised upon or during
limited periods following a change in control of the Company, may entitle the
Participant to receive an amount based upon the highest price paid or offered
for Common Stock in any transaction relating to the change in control or paid
during the thirty-day period immediately preceding the occurrence of the change
in control in any transaction reported in the stock market in which the Common
Stock is normally traded.

Section 8. Performance Shares

 

(a) Subject to the provisions of the Plan, the Committee may award Performance
Shares and determine the number of such shares for each Performance Cycle and
the duration of each Performance Cycle. There may be more than one Performance
Cycle in existence at any one time, and the duration of Performance Cycles may
differ from each other. The payment value of Performance Shares shall be equal
to the Fair Market Value of the Common Stock on the date the Performance Shares
are earned or, in the discretion of the Committee, on the date the Committee
determines that the Performance Shares have been earned.

 

(b) The committee shall establish performance goals for each Cycle, for the
purpose of determining the extent to which Performance Shares awarded for such
Cycle are earned, on the basis of such criteria and to accomplish such
objectives as the Committee may from time to time select. During any Cycle, the
Committee may adjust the performance goals for such Cycle as it deems equitable
in recognition of unusual or non-recurring events affecting the Company, changes
in applicable tax laws or accounting principles, or such other factors as the
Committee may determine.

 

(c)

As soon as practicable after the end of a Performance Cycle, the Committee shall
determine the number of Performance Shares that have been earned on the basis of
performance in relation to the established



--------------------------------------------------------------------------------

 

performance goals. The payment values of earned Performance Shares shall be
distributed to the Participant or, if the Participant has died, to the
Participant’s Designated Beneficiary, as soon as practicable thereafter. The
Committee shall determine, at or after the time of award, whether payment values
will be settled in whole or in part in cash or other property, including Common
Stock or Awards.

Section 9. Restricted Stock

 

(a) Subject to the provisions of the Plan, the Committee may award shares of
Restricted Stock and determine the duration of the Restricted Period during
which, and the conditions under which, the shares may be forfeited to the
Company and the other terms and conditions of such Awards. Shares of Restricted
Stock may be issued for no cash consideration or such minimum consideration as
may be required by applicable law.

 

(b) Shares of Restricted Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered, except as permitted by the Committee, during the
Restricted Period. Notwithstanding the foregoing, in the Committee’s discretion,
Awards in the form of Restricted Stock may be made transferable to a limited
liability company controlled solely by the Participant. Shares of Restricted
Stock shall be evidenced in such manner as the Committee may determine. Any
certificates issued in respect of shares of Restricted Stock shall be registered
in the name of the Participant and unless otherwise determined by the Committee,
deposited by the Participant, together with a stock power endorsed in blank,
with the Company. At the expiration of the Restricted Period, the Company shall
deliver such certificates to the Participant or if the Participant has died, to
the Participant’s Designated Beneficiary.

Section 10. Stock Units

 

(a) Subject to the provisions of the Plan, the Committee may award Stock Units
subject to such terms, restrictions, conditions, performance criteria, vesting
requirements and payment rules as the Committee shall determine.

 

(b) Shares of Common Stock awarded in connection with a Stock Unit Award shall
be issued for no cash consideration or such minimum consideration as may be
required by applicable law.

Section 11. Other Stock-Based Awards

 

(a) Subject to the provisions of the Plan, the Committee may make other awards
of Common Stock and other awards that are valued in whole or in part by
reference to, or are otherwise based on, Common Stock, including without
limitation convertible preferred stock, convertible debentures, exchangeable
securities and Common Stock awards or options. Other Stock-Based Awards may be
granted either alone or in tandem with other Awards granted under the Plan
and/or cash awards made outside of the Plan.

 

(b) The Committee may establish performance goals, which may be based on
performance goals related to book value, subsidiary performance or such other
criteria as the Committee may determine, Restricted Periods, Performance Cycles,
conversion prices, maturities and security, if any, for any Other Stock-Based
Award. Other Stock-Based Awards may be sold to Participants at the face value
thereof or any discount therefrom or awarded for no consideration or such
minimum consideration as may be required by applicable law.

Section 12. General Provisions Applicable to Awards

 

(a) Limitations on Grants of Options and SARs. Subject to adjustment under
Section 5(b), the number of shares subject to Options and SARs granted to any
one individual during any fiscal year may not exceed 223,613 shares.

 

(b)

Reporting Person Limitations. Notwithstanding any other provision of the Plan,
to the extent required to qualify for the exemption provided by Rule 16b-3,
Awards made to a Reporting Person shall not be



--------------------------------------------------------------------------------

 

transferable by such person other than by will or the laws of descent and
distribution or, if then permitted by Rule 16b-3, pursuant to a qualified
domestic relations order as defined in the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder, and are exercisable
during such person’s lifetime only by such person or by such person’s guardian
or legal representative.

 

(c) Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant specifying the terms and conditions thereof and
containing such other terms and conditions not inconsistent with the provisions
of the Plan as the Committee considers necessary or advisable to achieve the
purposes of the Plan or to comply with applicable tax and regulatory laws and
accounting principles.

 

(d) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other type of Award. The terms of each type of Award need
not be identical, and the Committee need not treat Participants uniformly.
Except as otherwise provided by the Plan or a particular Award, any
determination with respect to an Award may be made by the Committee at the time
of award or at any time thereafter.

 

(e) Settlement. The Committee shall determine whether Awards are settled in
whole or in part in cash, Common Stock, other securities of the Company, Awards
or other property. The Committee may permit a Participant to defer all or any
portion of a payment under the Plan, including the crediting of interest on
deferred amounts denominated in cash and dividend equivalents on amounts
denominated in Common Stock.

 

(f) Dividends and Cash Awards. In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable currently or deferred with or without interest, and
(ii) cash payments in lieu of or in addition to an Award.

 

(g) Termination of Employment. The Committee shall determine the effect on an
Award of the disability, death, retirement or other termination of employment of
a Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

 

(h) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company, the Committee in its
discretion may, at the time an Award is made or at any time thereafter, take one
or more of the following actions: (i) provide for the acceleration of any time
period relating to the exercise or realization of the Award, (ii) provide for
the purchase of the Award upon the Participant’s request for an amount of cash
or other property that could have been received upon the exercise or realization
of the Award had the Award been currently exercisable or payable, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable and in the best interests of the Company.

 

(i) Loans. The Committee may authorize the making of loans or cash payments to
Participants in connection with any Award under the Plan, which loans may be
secured by any security, including Common Stock, underlying or related to such
Award (provided that such Loan shall not exceed the Fair Market Value of the
security subject to such Award), and which may be forgiven upon such terms and
conditions as the Committee may establish at the time of such loan or at any
time thereafter.

 

(j) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. In the Committee’s discretion, such tax
obligations may be paid in whole or in part in shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the date of delivery. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant.

 

(k) Foreign Nationals. Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.



--------------------------------------------------------------------------------

(l) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

Section 13. Miscellaneous

 

(a) No Right To Employment. No person shall have any claim or right to be
granted an Award, and the grant of an Award shall not be construed as giving a
Participant the right to continued employment. The Company expressly reserves
the right at any time to dismiss a Participant free from any liability or claim
under the Plan, except as expressly provided in the applicable Award.

 

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the applicable Award.

 

(c) Effective Date. The 1996 Equity Incentive Plan became effective on
January 25, 1996. Subject to the approval of the Stockholders of the Company,
this 1998 Equity Incentive Plan, which amends and restates the 1996 Equity
Incentive Plan, will become effective on February 18, 1998. Prior to such
approval, Awards may be made under the Plan expressly subject to such approval.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to any stockholder approval that the Board
determines to be necessary or advisable.

 

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Delaware.